Exhibit 10.1

 

RLJ LODGING TRUST

2015 EQUITY INCENTIVE PLAN

 

RESTRICTED SHARES AGREEMENT

 

RLJ Lodging Trust, a Maryland real estate investment trust (the “Company”),
hereby grants its common shares of beneficial interests, par value $0.01
(“Restricted Shares”) to the Grantee named below, subject to the vesting and
other conditions set forth below.  Additional terms and conditions of the grant
are set forth in this cover sheet and in the attachment (collectively, the
“Agreement”) and in the Company’s 2015 Equity Incentive Plan (as amended from
time to time, the “Plan”).

 

Name of Grantee:

 

 

 

Last Four Digits of Grantee’s Social Security Number:

 

 

 

Number of Restricted Shares :

 

 

 

Grant Date:

 

 

 

Vesting Schedule:

[                      ]

 

 

Purchase Price per Share:

$

 

By your signature below, you agree to all of the terms and conditions described
herein, in the attached Agreement and in the Plan, a copy of which is also
attached.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this cover sheet or
Agreement should appear to be inconsistent.

 

Grantee:

 

 

Date:

 

 

(Signature)

 

 

 

 

 

 

 

 

Company:

 

 

Date:

 

 

(Signature)

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

Attachment

 

This is not a share certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

RLJ LODGING TRUST

2015 EQUITY INCENTIVE PLAN

 

RESTRICTED SHARES AGREEMENT

 

Restricted Shares

 

This Agreement evidences an award of Shares in the number set forth on the cover
sheet and subject to the vesting and other conditions set forth herein, in the
Plan and on the cover sheet (the “Restricted Shares”). The purchase price is
deemed paid by your [prior] Service.

 

 

 

Transfer of Unvested Restricted Shares

 

Unvested Restricted Shares may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered, whether by operation of law or otherwise,
nor may the Restricted Shares be made subject to execution, attachment or
similar process. If you attempt to do any of these things, the Restricted Shares
will immediately become forfeited.

 

 

 

Issuance and Vesting

 

The Company will issue your Restricted Shares in the name set forth on the cover
sheet.

 

Your rights under this Restricted Shares grant and this Agreement shall vest in
accordance with the vesting schedule set forth on the cover sheet so long as you
continue in Service on the vesting dates set forth on the cover sheet; provided
however, that for purposes of vesting, fractional number of Shares shall be
rounded down to the nearest whole number. You cannot vest in more than the
number of Shares covered by your Restricted Shares, as set forth on the cover
sheet of this Agreement.

 

[Notwithstanding your vesting schedule, the Restricted Shares will become 100%
vested upon your termination of Service due to your death or Disability.]

 

 

 

[Change in Control

 

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control, the Restricted Shares will become 100% vested (i) if the
Restricted Shares are not assumed, or equivalent restricted securities are not
substituted for the Restricted Shares, by the Company or its successor, or
(ii) if assumed or substituted for, upon your Involuntary Termination within the
12-month period following the consummation of the Change in Control.

 

“Involuntary Termination” means termination of your Service by reason of
(i) your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then as set forth in the Plan following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Change in Control; (y) a reduction in your
annual base salary as of immediately prior to the Change in Control (or as the
same may be increased from time to time) or a material reduction in your annual
target bonus opportunity as of immediately prior to the Change in Control; or
(z) the relocation of your principal place of employment to a location more than
35 miles from your principal place of employment as of the Change in Control or
the Company’s requiring you to be based anywhere other than such principal place
of employment (or permitted relocation thereof) except for required travel on
the Company’s business to an extent substantially consistent with your business
travel obligations as of immediately prior to the Change in Control. To qualify
as an “Involuntary Termination” you must provide notice to the Company of any of
the foregoing occurrences within 90 days of the initial occurrence and the
Company shall have 30 days to remedy such occurrence.]

 

--------------------------------------------------------------------------------


 

Evidence of Issuance

 

The issuance of the Shares under the grant of Restricted Shares evidenced by
this Agreement shall be evidenced in such a manner as the Company, in its
discretion, deems appropriate, including, without limitation, book-entry, direct
registration or issuance of one or more share certificates, with any unvested
Restricted Shares bearing the appropriate restrictions imposed by this
Agreement. As your interest in the Restricted Shares vests, the recordation of
the number of Restricted Shares attributable to you will be appropriately
modified if necessary.

 

 

 

Forfeiture of Unvested Restricted Shares

 

Unless the termination of your Service triggers accelerated vesting of your
Restricted Shares or other treatment pursuant to the terms of this Agreement,
the Plan, or any other written agreement between the Company or any Affiliate
and you, you will immediately and automatically forfeit to the Company all of
the unvested Restricted Shares in the event you are no longer providing Service.

 

 

 

Forfeiture of Rights

 

If you should take actions in violation or breach of or in conflict with any
employment agreement, non-competition agreement, any agreement prohibiting
solicitation of employees or clients of the Company or any Affiliate, or any
confidentiality obligation with respect to the Company or any Affiliate, or
otherwise in competition with the Company or any Affiliate, the Company has the
right to cause an immediate forfeiture of your rights to the Restricted Shares
awarded under this Agreement and the Restricted Shares shall immediately expire.

 

In addition, if you have vested in Restricted Shares during the [three] year
period prior to your actions, you will owe the Company a cash payment (or
forfeiture of Shares) in an amount determined as follows: (1) for any Shares
that you have sold prior to receiving notice from the Company, the amount will
be the proceeds received from the sale(s), and (2) for any Shares that you still
own, the amount will be the number of Shares owned times the Fair Market Value
of the Shares on the date you receive notice from the Company (provided, that
the Company may require you to satisfy your payment obligations hereunder either
by forfeiting and returning to the Company the Restricted Shares or any other
Shares or making a cash payment or a combination of these methods as determined
by the Company in its sole discretion).

 

 

 

Leaves of Absence

 

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.

 

Your employer may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan. Notwithstanding the foregoing, the
Company may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.

 

 

 

Withholding Taxes

 

You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting or receipt of the Restricted Shares. In the event that the
Company or any Affiliate determines that any federal, state, local, or foreign
tax or withholding payment is required relating to the vesting or receipt of
Shares arising from this grant, the Company or any Affiliate shall have the
right to (i) require you to tender a cash payment, (ii) deduct from payments of
any kind otherwise due to you, (iii) permit or require you to enter into a “same
day sale” commitment with a broker-dealer that is a member of the Financial
Industry Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect
to sell a portion of the Shares to be delivered in connection with

 

--------------------------------------------------------------------------------


 

 

 

the Restricted Shares to satisfy withholding obligations and whereby the FINRA
Dealer irrevocably commits to forward the proceeds necessary to satisfy the
withholding obligations directly to the Company or any Affiliate, or
(iv) withhold the delivery of vested Shares otherwise deliverable under this
Agreement to meet such obligations; provided that the Shares so withheld will
have an aggregate Fair Market Value not exceeding the minimum amount of tax
required to be withheld by Applicable Laws.

 

 

 

 

 

You agree that the Company or any Affiliate shall be entitled to use whatever
method it may deem appropriate to recover such taxes. You further agree that the
Company or any Affiliate may, as it reasonably considers necessary, amend or
vary this Agreement to facilitate such recovery of taxes.

 

 

 

Retention Rights

 

This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company or any Affiliate in any capacity. Unless otherwise
specified in an employment or other written agreement between the Company or any
Affiliate and you, the Company or any Affiliate reserves the right to terminate
your Service at any time and for any reason.

 

 

 

Dividends

 

You will be entitled to receive, upon the Company’s payment of a cash dividend
on outstanding Shares, an amount equal to the per Share cash dividend multiplied
by the number of Restricted Shares subject to this Agreement that you hold as of
the record date for such dividend, regardless of whether your Restricted Shares
have vested at the time of payment of the cash dividend.

 

 

 

Legends

 

If and to the extent that the Shares are represented by certificates rather than
book entry, all certificates representing the Shares issued under this grant
shall, where applicable, have endorsed thereon the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING,
FORFEITURE AND OTHER RESTRICTIONS ON TRANSFER AND OPTIONS TO PURCHASE SUCH
SHARES SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER,
OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT
THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST
TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

 

To the extent the Shares are represented by a book entry, such book entry will
contain an appropriate legend or restriction similar to the foregoing.

 

 

 

Code Section 83(b) Election

 

Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
the difference between the purchase price (if any) paid for the shares of
Restricted Shares and their Fair Market Value on the date any forfeiture
restrictions applicable to such shares lapse will be reportable as ordinary
income at that time. For this purpose, “forfeiture restrictions” include the
forfeiture as to unvested Restricted Shares described above. You may elect to be
taxed at the time the Restricted Shares are acquired, rather than when such
shares cease to be subject to such forfeiture restrictions, by filing an
election under Code Section 83(b) with the Internal Revenue Service within
thirty (30) days after the Grant Date. You will have to make a tax payment to
the extent the purchase price is less than the Fair Market Value of the shares
on the Grant Date. No tax payment will have to be made to the extent the
purchase price is at least equal to the Fair Market Value of the Restricted
Shares on the Grant Date. The form for making this election is attached as
Exhibit A hereto.

 

--------------------------------------------------------------------------------


 

 

 

Failure to make this filing within the thirty (30)-day period will result in the
recognition of ordinary income by you (in the event the Fair Market Value of the
Restricted Shares as of the vesting date exceeds the purchase price) as the
forfeiture restrictions lapse.

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
DETERMINE WHETHER OR NOT TO MAKE A FILING, AND IF YOU DETERMINE TO MAKE SUCH A
FILING, TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE
COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE
RELYING SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER
OR NOT TO FILE ANY 83(b) ELECTION.

 

 

 

Clawback

 

This Award is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to any Company “clawback” or recoupment
policy that requires the repayment by you to the Company of compensation paid by
the Company to you in the event that you fail to comply with, or violate, the
terms or requirements of such policy.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Award earned or accrued during the 12-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
that contained such material noncompliance.

 

[Notwithstanding any other provision of the Plan or any provision of this
Agreement, if the Company is required to prepare an accounting restatement, then
you shall forfeit any cash or Shares received in connection with this Award (or
an amount equal to the fair market value of such Shares on the date of delivery
if you no longer hold the Shares) if pursuant to the terms of this Agreement,
the amount of the Award earned or the vesting in the Award was explicitly based
on the achievement of pre-established performance goals set forth in this
Agreement (including earnings, gains, or other criteria) that are later
determined, as a result of the accounting restatement, not to have been
achieved.] [Include if any performance goals are included in award]

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

Corporate Activity

 

Your grant shall be subject to the terms of any applicable agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

--------------------------------------------------------------------------------


 

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant. Any prior agreements, commitments or
negotiations concerning this grant are superseded; except that any written
employment, consulting, confidentiality, non-competition, non-solicitation
and/or severance agreement between you and the Company or any Affiliate shall
supersede this Agreement with respect to its subject matter.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information, payroll information and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data.

 

 

 

Notice Delivery

 

By accepting these Restricted Shares, you agree that notices may be given to you
in writing either at your home address as shown in the records of the Company or
an Affiliate or by electronic transmission (including e-mail or reference to a
website or other URL) sent to you through the Company’s or an Affiliate’s, as
applicable, normal process for communicating electronically with its employees.

 

 

 

Code Section 409A

 

It is intended that this Award comply with Code Section 409A or an exemption to
Code Section 409A. To the extent that the Company determines that you would be
subject to the additional 20% tax imposed on certain non-qualified deferred
compensation plans pursuant to Code Section 409A as a result of any provision of
this Agreement, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such additional tax. The nature of any such
amendment shall be determined by the Company. For purposes of this Award, a
termination of Service only occurs upon an event that would be a Separation from
Service within the meaning of Code Section 409A. Notwithstanding anything to the
contrary in the Plan or this Agreement, neither the Company, its Affiliates, the
Board, nor the Committee will have any obligation to take any action to prevent
the assessment of any excise tax or penalty on you under Section 409A, and
neither the Company, its Affiliates, the Board, nor the Committee will have any
liability to you for such tax or penalty.

 

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.              The name, address, and social security number of the undersigned
taxpayer:

 

Name:

 

 

 

Address:

 

 

 

 

 

 

 

 Social Security Number:

 

 

2.              Description of property with respect to which the election is
being made:

 

          common shares of beneficial interests, par value $0.01 (“Restricted
Shares”), of RLJ Lodging Trust, a Maryland real estate investment trust (the
“Company”).

 

3.              The date on which the property was transferred is:
                          , 20    .

 

4.              The taxable year to which this election relates is calendar
year: 20      .

 

5.              Nature of restrictions to which the property is subject:

 

The shares are subject to the provisions of a Restricted Shares Agreement
between the undersigned taxpayer and the Company.  The shares are subject to
forfeiture under the terms of the Restricted Shares Agreement.

 

6.                                      The fair market value of the property at
the time of transfer (determined without regard to any lapse restriction) was:
$                     per share, for a total of $                    .

 

7.                                      The amount paid by taxpayer for the
property was: $                    .

 

8.                                     A copy of this statement has been
furnished to the Company.

 

Dated:                            ,

 

 

 

 

Taxpayer’s Signature

 

 

 

 

 

Taxpayer’s Printed Name

 

--------------------------------------------------------------------------------


 

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

 

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:(1)

 

1.                                      You must file one copy of the completed
election form with the IRS Service Center where you file your federal income tax
returns within thirty (30) days after the Grant Date of your Restricted Shares.

 

2.                                      At the same time you file the election
form with the IRS, you must also give a copy of the election form to the Plan
Administrator of the Company.

 

3.                                      You must file another copy of the
election form with your federal income tax return (generally, Form 1040) for the
taxable year in which the Restricted Shares are transferred to you.

 

--------------------------------------------------------------------------------

(1)                                 Whether or not to make the election is your
decision and may create tax consequences for you.  You are advised to consult
your tax advisor if you are unsure whether or not to make the election.

 

--------------------------------------------------------------------------------